Hinman, J.
In this action, there were counts against the defendants, as indorsers of two promissory notes, made by one Randolph, together with the ordinary money counts.
The plaintiff was not able to prove any demand of the maker, Randolph, and, therefore, failed to sustain his special counts; but he did prove, that the notes were made by Randolph, and indorsed by himself, for the sole accommodation of the defendants, who had procured the money on them. *408at the Mystic Bank; and that the plaintiff had paid the amount, which he recovered in this suit, to the bank, and the defendants had promised to repay it. This, surely, was enough to enable the plaintiff to recover, on the money counts, even if it did not excuse the want of demand on the maker.
The verdict was right, and no new trial is advised.
In this opinion the other judges concurred.
New trial denied.